In a proceeding pursuant to CPLR article 78 to review a determination of the Town Board of the Town of Islip denying petitioner’s application for a special permit for a fast food restaurant, the appeal is from a judgment of the Supreme Court, Suffolk County, entered May 8, 1979, which, upon granting the petition, directed the town board to issue the special permit. Judgment reversed, on the law, with $50 costs and disbursements, and proceeding dismissed on the merits. On this record, the town board was warranted in concluding that the proposed use would aggravate the existing congestion on Sunrise Highway, which is a divided highway, and create traffic problems because of the necessity for turning movements at neighboring intersections. Accordingly, reversal is required. Hopkins, J. P., Lazer, Gibbons and Weinstein, JJ., concur.